Campbell, C. J.,
delivered the opinion of the court.
Section 1302 of the code of 1871 (§ 2190, code of 1880 • 2394, code of 1892), embraces, in terse and comprehensive language, all of the jurisdiction conferred on justices of the *449peace by art. 7, p. 405, of the code of 1857, differing only as to amount in controversy. The language of the clause, “founded on any penal statute,” contained in the code of 1857, was left out of that of 1871, not to deprive justices of the peace of such jurisdiction, but because it was unnecessary to retain this language, in view of the very comprehensive terms employed by the section, which was manifestly designed to enlarge and extend, and not circumscribe, the jurisdiction of these magistrates. The word “ debts ” embraces penalties recoverable by civil action. In its largest sense, it signifies any thing for which one is liable or bound to another, or which may be exacted of one; and it was used in this sense in conferring jurisdiction on justices of the peace. The terms “ debts or damages or personal property ” embrace every subject of recovery other than fealty.

Motion to dismiss sustained.